 Case 1:19-cv-01819-RGA Document 23 Filed 01/30/20 Page 1 of 1 PageID #: 214



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE




 FAST 101 PTY LTD.,

              Plaintiff,
                                                   Civil Action No. 19-1819-RGA
       V.

 CITIGROUP INC. and CITIBANK, N.A. ,

              Defendants.



                                        ORDER


      For the reasons stated in the accompanying memorandum opinion, IT IS HEREBY

ORDERED that Defendants' Motion to Dismiss (D.I. 14) is GRANTED, the complaint (D.I. 1)

is DISMISSED, and Plaintiff is DENIED leave to amend.




                                               Entered this   .3o day of January, 2020.
                                               ~-~
                                               ~                  trict Judge
